Title: Inventory of Supplies for the Virginia Line, with Jefferson’s Instructions, [7 April 1780]
From: Board of War,Jefferson, Thomas
To: 



  [7 April 1780]

Inventory of necessaries to compleat the Officers and soldiers of fifteen Regiments on continental establishment with Clothing for 435 Officers, 6810 non Commissioned Officers and privates.

 Yds
Seven Quarter Cloth fit for Regimentals2610
  Linen Allowing 6 shirts each9035
  Stockings one half Silk 6 pair each2610 pair
  Stuff fit for summer Vests and Breeches7430
  Best shoes 870 Pr. but twice the number will not be too many 870
  Hatts of the best kind 435
  Cambrick for Stocks 652½ yds
  Ditto for Ruffles 652½
  Handkerchiefs2610
  Blanketts 435
  Trimmings for Suits 870
For Non Commissioned Officers & Privs.
  Hatts 6810
  Coats Regimental blue if to be had 6810
  Vests and Breeches Pr. of each of Blue 6810
  Overhalls Allowing 2 pr. to each man13620
  Shirts Allowing 3 to each man20430
  Shoes Ditto Ditto20430
  Blanketts and black Stocks each 6810
  Handkerchiefs13620
Necessaries for 6 Regiments on State establishmentand four Troops of horse.
  For 227 OfficersYds
  seven quarter Cloth & trimmings for the same1362
  Linen for Shirts4767
  Cambrick for Stocks 340 ½
  Stockings one half Silk1362 pair
  Shoes 908 Do.
  Stuff fit for summer Vests and Breeches3986 yds
  Hatts of the best kind 227

  Handkerchiefs1362
  Blankets 227
Necessaries For 3480 non Comd. Officers & Privates
  Coats 3480
  Vests 3480
  Breeches pair of 3480
  Overhalls allowing 2 pair to each man 6960
  Shirts allowing three to each man10440
  Shoes pair of10440
  Blanketts and black Stocks each 3480
  Hatts 3480
  Handkerchiefs allowing 2 to each man 6960

Jas. Innes Jas. Barron
In Council Apl. 7th. 1780.
This Schedule is calculated on a supposition that we have 6810 non commissioned Officers and Soldiers in fifteen Regiments in continental [. . . .] We have in continental Service in all our Regiments of infantry and troops of cavalry (including the detachment under Colo: Porterfield) only 4175 non commissioned Officers and Soldiers: which it will be our duty to raise as soon as we can to 6070 that being our whole quota required by congress. To these must be added about 200 State Troops detained in the Eastern department and about 700 which we suppose will be acting on the Western and the Navy. We therefore recommend to the board of Trade to reduce by this Scale the Schedules, and then procure the articles enumerated, endeavouring to get first those which are most wanted.
Th. Jefferson
Allowance for 60 Officers in Service at Charlestown.

180 yards of Broad Cloth & Trimmings for 60 suits of Clothes
300 yards of Linen for Shirts
 50 yards of cambrick for Ruffles
 60 pair of shoes
 90 Handkerchiefs
270 yards of Jeans for summer Vests & Breeches
 60 Hatts

In Council Approved. Th: Jefferson

For twelve Officers in the Navy.

72 yards of Blue broad Cloth & trimings for 12 Suits Linen for 72 Shirts Cambrick for Stocks & Ruffles 72 Handkerchiefs.
24 pair of shoes.
12 Fine Hatts.
54 yards of Jeans for summer Vests and Breeches.
72 pair of Stockings half of them Silk.

March 7th. 1780.
Jas. Innes
Jas. Barron
In Council Apl. 7th. 1780. Approved. Th: Jefferson
Schedule of Necessaries for the Army & Navy, for 1780.
  
    10,000 Wt. Brown Sugar. 5000 Wt. of Coffee. 1000 Wt. of Tea.
      2000 Wt. Loaf Ditto. 10,000 Gallons of Rum.
    
Jas. Innes
Jas. Barron
In Council Apl. 7th. 1780. Approved. Th: Jefferson
Deficient for the Virginia Troops in Continental Service by returns from John Moss Esquire

737 yds Cloth, 697 Shirts, 191 yds Cambrick, 635 Stocks
1416 Handkerchiefs, 789 pair of Silk Hose, 209 pr. Stocking[s]
587 pair of Shoes, 150 Hatts, 1761 summer Vests & Breeches

By a requisition from the Board of War of Mar. 29th. 1780.
800 compleat suits of Clothes.
By requisition of the Board of War of 30th. of Mar. 1780.
100 Suits of Clothes, 200 Shirts, 100 pair of Leather Breeches 100 pair of Boots, 100 Horsemens Caps, 1000 suits of Regimentals for soldiers in Scotts Brigade, Clothing for five hundred Sailors viz. Jackets, shirts, Breeches, Overhalls, shoes, stockings, Hatts, Caps, &c. &c.

Jas. Innes
Jas. Barron


In Council Apl. 7th. 1780. Approved. Th: Jefferson

